Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Logan Wesley, Appellant                               Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00096-CR         v.                         19F1722-202).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the three judgments for aggravated sexual
assault of a child under fourteen years of age by replacing Section 21.021 with Section 22.021 as
the “Statute for Offense,” and we modify the three judgments for sexual assault of a child under
the age of seventeen by replacing Section 21.011 with Section 22.011 as the “Statute for
Offense.” As modified, the judgments of the trial court are affirmed.
       We note that the appellant, Logan Wesley, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED DECEMBER 16, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk